UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER CUSIP NUMBER 000-52506 26913L104 (Check One): [ ] Form 10-K [ ] Form 20-F [ ] Form 11-K [X] Form 10-Q [ ] Form 10-D[ ] Form N-SAR [ ] Form N-CSR For Period Ended: June 30, 2013 [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I REGISTRANT INFORMATION ESP RESOURCES, INC. (Exact name of registrant as specified in its charter) N/A Former Name if Applicable 9595 Six Pines Drive, Suite 6305, The Woodlands, Texas77380 (Address of principal executive offices) (Zip Code) PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed.(Check box if appropriate) [X](a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X](b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or subject distribution report on Form 10 D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and [ ](c)The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVE State below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q,10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. The Form 10-Q quarterly report could not be filed within the prescribed time period due to unanticipated delays in the preparation of the Registrant’s financial reports, including the resignation of the Company’s Chief Financial Officer, Robert Geiges, on May 15, 2013. The delay could not have been avoided without undue hardship or expense to the Registrant. PART IV OTHER INFORMATION Name and telephone number of person to contact in regard to this notification David Dugas (337) 706-7056 (Name) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s). Yes[X]No [ ] Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes[ ]No [X] ESP Resources, Inc. has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: August 14, 2013 By:/s/ David Dugas Name: David Dugas Title: Chief Executive Officer
